United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Kevin Card, for the appellant1
Office of Solicitor, for the Director

Docket No. 15-0621
Issued: March 29, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 26, 2015 appellant, through her representative, filed a timely appeal from a
July 30, 2014 merit decision of the Office of Workers’ Compensation Programs. Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Appellant timely requested an oral argument before the Board pursuant to section 501.5(b) of the Board’s Rules
of Procedure, 20 C.F.R. § 501.5(b). After exercising its discretion, by order dated February 9, 2016, the Board
denied appellant’s request for oral argument as the issue on appeal could be fully addressed on the record. Order
Denying Request for Oral Argument, Docket No. 15-061 (issued February 9, 2016).

ISSUE
The issue is whether appellant has more than a four percent permanent impairment of her
left upper extremity, for which she previously received a schedule award.
FACTUAL HISTORY
On October 7, 2011 appellant, then a 48-year-old letter carrier, alleged that she sustained
a left shoulder injury as a result of lifting mail while performing a delivery on October 3, 2011.
By decision dated January 27, 2012, OWCP accepted the claim for adhesive capsulitis of the
shoulder. Appellant sought treatment with Dr. Joel Sorger, a Board-certified orthopedic surgeon,
and underwent a left shoulder arthroscopic subacromial decompression and an acromioclavicular
(AC) joint resection/decompression on April 16, 2012. Dr. Sorger released appellant to return to
work with restrictions on July 16, 2012 and she returned to work the following day.
On October 23, 2012 appellant filed a claim for a schedule award (Form CA-7).
In a report dated December 8, 2012, Dr. Martin Fritzhand, Board-certified in urology,
noted that forward flexion of appellant’s left shoulder was diminished to 110 degrees, with
extension diminished to 10 degrees. He further observed that abduction of her left shoulder was
diminished to 95 degrees with adduction diminished to 20 degrees, and that internal rotation was
diminished to 60 degrees with external rotation also diminished to 60 degrees. Citing the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides), Dr. Fritzhand stated, “Maximum medical improvement [MMI]
was met by November 2012. I used Table 15-5 impingement syndrome to assess impairment.
However, if motion loss is present, this impairment may alternatively be assessed using Section
15-7, Range of Motion Impairment.” He noted that range of motion (ROM) impairment stands
alone and is not combined with diagnosis-based impairment (DBI). He reported that he had used
Table 15-34 to assess impairment, with a QuickDASH score of 41.... Dr. Fritzhand provided an
opinion that appellant has sustained a permanent partial impairment to the left upper extremity of
11 percent.
In an undated report received on January 4, 2013, Dr. Sorger released appellant to work
with no restrictions.
By letter dated April 1, 2013, OWCP requested that Dr. Fritzhand explain why he used
the ROM method of calculating appellant’s permanent impairment and address her specific
diagnosis. The letter noted that DBI is the preferred method of calculating permanent partial
impairment under the A.M.A., Guides. OWCP also attached a statement of accepted facts to its
letter for Dr. Fritzhand to review.

2

On April 8, 2013 Dr. Fritzhand responded to OWCP’s April 1, 2013 letter. He noted that
his specific diagnosis used for appellant’s impairment rating was adhesive capsulitis of the left
shoulder. Dr. Fritzhand explained his use of the ROM methodology to calculate appellant’s
permanent impairment rating:
“All shoulder grids [...] allow ‘if motion loss is present this impairment may
alternatively be assessed using Section 15.7, Range of Motion Impairment….’
Section 15.7 specifically notes ‘some of the [DBI] grids refer to the [ROM]
section when that is the most appropriate mechanism for grading the impairment
… other conditions not addressed in the regional grids, but having significant
functional loss.’ The depressed [ROM] secondary to [appellant’s] allowed
condition is more accurately reflected by the [ROM] rating rather than by the
[DBI] rating. The A.M.A., Guides certainly allow an examiner to use the [ROM]
rating system as a way to reflect an accurate impairment rating in the face of
substantial [ROM] loss. I should add that the [ROM] impairment rating is the
preferred method of evaluation in this specific case.”
OWCP routed the case file and reports of Dr. Fritzhand to a district medical adviser
(DMA) on June 11, 2013. On the same date the DMA rendered a report, finding that appellant’s
final left upper extremity impairment was four percent. He noted that appellant’s most impairing
diagnosis was tendinitis in the left shoulder region. The DMA explained:
“On 11/23/2011 [appellant] underwent a left shoulder MRI [magnetic resonance
imaging] scan [that] demonstrated mild capsulitis with effusion, moderate
tendinopathy of the supraspinatus with no tear, moderate tendinopathy at the
distal arcuate segment of the biceps long head tendon, no macrotear and Mild AC
arthropathy. Based upon the most applicable diagnosis found in the [A.M.A.,
Guides], shoulder grid (Table 15-5) is tendinitis. This produced the mild-tomoderate tendinopathy observed on the left shoulder MRI scan. Therefore, the
most impairing diagnosis in the LEFT shoulder is tendinitis and this will be used
for final impairment calculations.”
The DMA noted that Dr. Fritzhand had only documented one motion per joint movement in
order to measure ROM, which rendered his ROM measurements invalid according to section
15.7, page 464 of the A.M.A., Guides. He also noted that the final net adjustment was 1, with a
grade of D, and a date of MMI of April 8, 2013. The DMA explained that Dr. Fritzhand’s date
of MMI was incorrect, as the date of MMI is the date of the attending physician’s evaluation
without evidence to the contrary. He advised:
“[L]oss of motion may be used as an alternative to the DBI ratings only when
there are no DBI ratings available and when the DBI is available, the ROM
measurements may be used as an adjustment factor for physical exam[ination].”
The DMA noted that the A.M.A., Guides “[s]ection 15.2, page 387 indicates,
‘[ROM] is used primarily as a physical examination adjustment factor and only to
determine actual impairment values in the rare case when it is not possible to
otherwise define impairment; this is a significant change from prior editions. ...

3

Page 481 #12 indicates Only if no other approach is available to rating, calculate
impairment based on [ROM], as explained in [s]ection 15.7.”
The DMA noted that the diagnosis class for appellant was 1, her functional history adjustment
was 2, her physical examination adjustment was 1, and her clinical studies adjustment was not
applicable.
By decision dated February 3, 2014, OWCP granted appellant four percent permanent
impairment of the left upper extremity. The date of MMI was determined to be April 8, 2013.
The award covered a period of 12.48 weeks from April 8, 2013 through July 4, 2013.
On May 16, 2014 appellant, through a union representative, requested reconsideration of
OWCP’s February 3, 2014 schedule award decision. In the letter accompanying her request for
reconsideration, the representative argued that Dr. Fritzhand’s original permanent impairment
rating of 11 percent should be used as the basis for appellant’s schedule award.
By decision dated July 30, 2014, OWCP evaluated the merits of appellant’s case and
affirmed its prior decision of February 3, 2014. It found that the weight of the medical evidence
remained with the DMA, as Dr. Fritzhand had used the “less-preferred” ROM method and that
his ROM measurements were invalid in any event, as he did not follow proper procedures for
measuring ROM according to the A.M.A., Guides.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.4 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.5 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.6
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled, “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
4

See 20 C.F.R. §§ 1.1-1.4.

5

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
6

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

4

5 U.S.C.

As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).7 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.8
ANALYSIS
The issue on appeal is whether appellant sustained more than a four percent permanent
impairment of the upper left extremity for which she received a schedule award. The Board
finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.9
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.10 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.11
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the June 30, 2014 decision.
Following OWCP’s development of a consistent method for calculating permanent impairment
for upper extremities to be applied uniformly, and such other development as may be deemed
necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper extremity
schedule award.

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6a
(February 2013).
8

Isidoro Rivera, 12 ECAB 348 (1961).

9

T.H., Docket No. 14-0943 (issued November 25, 2016).

10

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

11

Supra note 9.

5

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the July 30, 2014 decision of the Office of
Workers’ Compensation Programs is set aside, and the case remanded for further action
consistent with this decision.
Issued: March 29, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

